TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00631-CV


                                  City of Magnolia, Appellant

                                                 v.

   Magnolia Bible Church; Magnolia’s First Baptist Church; Believers Fellowship; and
                   Ken Paxton, Attorney General of Texas, Appellees




              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-006882, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                          OPINION


PER CURIAM

               This is an interlocutory appeal from an order granting a motion for new trial.

Chief Justice Rose and Justice Triana filed concurring opinions concluding that order should be

affirmed. Justice Baker filed a dissenting opinion concluding that the trial court’s order should

be reversed. Accordingly, this Court affirms the district court’s order.



Before Chief Justice Rose, Justices Baker and Triana
 Concurring Opinion by Chief Justice Rose
 Concurring Opinion by Justice Triana
 Dissenting Opinion by Justice Baker

Affirmed

December 18, 2020